Citation Nr: 0733789	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for acne keloidalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran had active military service from October 1984 to 
September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that assigned a noncompensable disability 
evaluation for acne keloidalis, after granting service 
connection for the same.  By a rating action dated in 
September 2006, the noncompensable rating assigned for the 
veteran's acne keloidalis was increased to 10 percent, 
effective from February 2004 (date of claim).  

The veteran was provided a personal hearing before the 
undersigned at the local RO in August 2007.  A transcript of 
the hearing is associated with the claims folder.  During the 
course of his personal hearing, the veteran raised a claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  That issue is referred to the RO 
for proper development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

There is evidence that the veteran is receiving disability 
benefits through the Social Security Administration (SSA).  
Specifically, during the course of his August 2007 personal 
hearing, the veteran testified that he was receiving SSA 
disability benefits, and that those benefits had been awarded 
based, in part, upon his service connected acne keloidalis.  
He asked that those records be obtained.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  Indeed, 38 C.F.R. § 3.159(c)(2) states 
that VA "will" make as many efforts as necessary to obtain 
Social Security records.  Therefore, as it is apparent that 
these records may have some probative value to the issue on 
appeal, the Board finds that all available records relating 
to the veteran's claim for Social Security disability 
benefits must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully annotated in the record.

2.  The veteran should be asked be asked 
to provide the name(s) of all VA and non-
VA health care providers that have 
treated him for his acne keloidalis since 
2004, to include those from R.J. 
Wassermann, M.D..  After securing the 
necessary releases, the complete records 
from those providers should be obtained.  
Any negative development should be 
properly annotated in the record.

3.  After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
whether an additional dermatology 
examination is necessary.



4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

